DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
	As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious, a grating waveguide sensor comprising the specific combination of: wherein a dielectric layer is utilized as a channel cover layer; a metal layer is utilized at the bottom of the channel; and wherein two through holes penetrate the bottom of the channel, in combination with the rest of the limitations of the claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Publication 2009/0079976 to Cunningham et al. discloses and shows in Figure 1, a photonic crystal sensor comprising a microfluidic channel that utilizes a grating at a bottom surface of the channel. The reference is silent to: a cover layer of the channel being a dielectric 
The examiner considered a rejection based on the rationale of a mere rearrangement of parts (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), however the numerous alterations and rearrangements prevented a reasonable rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886